PARKER, Judge,
concurring in part and dissenting in part.
I concur with the certification of the questions to the Florida Supreme Court as being of great public importance. Otherwise, I would grant the motion for rehearing for the reasons set forth in my dissent of the original decision of the panel filed August 10, 1988. I believe the majority misapprehended the law as it relates to the effect that the voluntary establishment of a self-insurance trust fund has on sovereign immunity. Further, I would grant the motion for rehearing en banc because this case, in my opinion, is of exceptional importance. See Fla.R.App.P. 9.331(a).